Per Curiam,
We concur in the view of the learned president judge of the court below and one of his associates that Section 15 of the Act of July 12, 1918, P. L. 719, “ought to be interpreted to further its general purpose, which is to preserve the purity of the ballot.” It was properly so interpreted by the court below in refusing to hold that the five qualified electors, authorized by the act to present a sworn petition averring fraud or error and asking for a recount of the votes, must be electors of the pre*112cinct, division or district in which, the alleged fraud or error was committed. As no error appears in the records brought up by these writs of certiorari, the orders appealed from are affirmed at appellant’s costs.
Decree affirmed.